Order entered January 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01147-CV

  THE URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS,
                          INC., Appellant

                                               V.

                 LARRY SHAWN D/B/A FIX MY PHONE BILL, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06156

                                           ORDER
       Our December 31, 2018 order directing appellant to file written verification it had paid or

made arrangements to pay the clerk’s and reporter’s fees was issued in error. Accordingly, on

our own motion, we VACATE that order.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE